Citation Nr: 1424627	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-00 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for orchiectomy, left, to include as secondary to service connected residuals, postoperative, left inguinal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J.H.


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to September 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

In June 2012, the Veteran testified before the undersigned during a Board hearing.  A copy of the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim herein.  

Historically, the Veteran served on active duty from August 1963 to September 1966.  By the way of an August 2010 rating decision, the RO granted the Veteran service connection for residuals, postoperative, left inguinal hernia.  In August 2010, the Veteran submitted a claim of entitlement to service connection for orchiectomy, left, which was denied by a rating decision in December 2010.  The Veteran contends that because of his double hernia that he sustained while on active duty, he had to have a testicle removed that was badly damaged.    

During a Board hearing in June 2012, the Veteran testified as to the onset, experiences, and symptoms associated with his condition.  The Veteran testified that while undergoing inguinal hernia repair surgery in service, his left testicle was removed without express consent.  Further, the Veteran asserted that constant lifting during service aggravated his condition.  The Veteran testified that undergoing orchiectomy during active duty service had an adverse effect on his ability to perform activities of daily living.  Finally, the Veteran testified that he had a testicle removal scar, which caused a burning sensation and tenderness.  

In July 2010, the Veteran underwent a VA examination for hernia, in which the examiner opined that the Veteran's recurrent left inguinal hernia was most likely a result of active duty.  During the examination, the Veteran reported that he experienced occasional burning of his post-operative scar without any apparent provocation.  

In October 2010, the Veteran was afforded a VA examination in conjunction with the above-captioned claim.  The Veteran reported that his left testicle was removed during a hernia surgery while he was on active duty service.  He did not report any problems with pain or ejaculation.  The examiner noted that a July 1963 service treatment record indicated that upon examination, the Veteran's left testicle was positioned in his inguinal canal.  The examiner also noted that a July 1963 service medical record noted that the Veteran's testes did not remain in the scrotal sac and returned to the original position within one month after surgery.  Further, the examiner noted that an April 1965 service medical record revealed findings of cryptocchid atrophic testes in the left inguinal canal and a left inguinal hernia sac.  In view of the marked atrophy and age of the Veteran, the treating providers elected to perform a left orchiectomy and remove the testes.  Finally, the examiner noted that a September 1966 service treatment record indicated a surgically absent nondistended left testes.  

Upon examination, the examiner noted that the Veteran exhibited an oblique surgical scar in the left lower inguinal area as well as a second scar on his left medial upper thigh.  The examiner indicated that both scars were otherwise normal, with no pain, no adherence to the underlying tissues, no ulcerations or breakdowns, no depression or elevation, and no limitation of function.  The examiner diagnosed orchiectomy after failed orchipexy secondary to undescended testicle (a congenital condition).  The examiner opined that the Veteran's condition was not caused by or the result of inguinal hernia or inguinal hernia treatment.  In reaching this conclusion, the examiner noted that an undescended testicle is a congenital condition that was present on the Veteran's enlistment examination and was not related to an inguinal hernia.  The examiner concluded that an orchiectomy was necessary due to the fact that the Veteran's testicle was atrophied and increased the Veteran's risk for testicular cancer.

In November 2011 and December 2011, the VA examiner that conducted the October 2010 examination provided supplemental opinions.  The examiner opined that "orchiectomy is not caused by, the result of, or aggravated by inguinal hernia."  In reaching this conclusion, the examiner noted that an undescended testicle and inguinal hernia are two separate processes and the presence of one does not cause or aggravate the other.

The Board finds that the October 2010, November 2011, and December 2011 VA opinions are not adequate for purposes of determining entitlement to service connection for orchiectomy, left.  The examiner failed to address or render an opinion as to whether the Veteran's disorder worsened as a result of his active duty service.  Further, while the examiner stated that an undescended testicle is a congenital condition that was present on the Veteran's enlistment examination and was not related to an inguinal hernia, the examiner failed to provide an adequate rationale as to whether the Veteran's condition was caused or permanently aggravated by his service-connected postoperative, left inguinal hernia.  The examiner merely stated that an undescended testicle and inguinal hernia are two separate processes and the presence of one does not cause or aggravate the other.

In light of these deficiencies, a new VA opinion is warranted.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of orchiectomy after failed orchipexy secondary to undescended testicle (a congenital condition).  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated studies should be performed and all findings should be reported in detail.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must render an opinion as to the following:

(a) Is the Veteran's condition a congenital "defect" or "disease?"  For legal purposes, a "defect" is defined as a condition which is more or less stationary in nature, whereas a "disease" is a condition that is capable of improving or deteriorating.  

(b) If the Veteran's condition is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability (please identify the additional disability); or, was any increase in severity clearly and unmistakably due to the natural progress of the disorder?

(c) In contrast, if the condition is a congenital or hereditary disease, please state whether the disease clearly and unmistakably was manifest (i.e., an active disease process) prior to the Veteran's entry into active service.  If so, is there clear and unmistakable evidence that there was a permanent increase in the severity of the condition beyond its natural progression as a result of service.  If the disorder is found to be a hereditary disease and there were no manifestations of the disease before service, was the onset (manifestation) of the disease in service; or is such disease otherwise related to service.  Specifically, the examiner is asked to comment on the Veteran's statement that his disorder worsened after constantly lifting heavy objects during service.  

(d) The examiner must determine whether residuals of orchiectomy were incurred in or aggravated by service.  Specifically, the examiner must comment on the Veteran's report of a testicle removal scar that produces a burning sensation and tenderness.  

(e) The examiner must determine and provide a complete rationale as to whether the Veteran's disorder was caused or permanently aggravated by the Veteran's service-connected residuals, postoperative, left inguinal hernia.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5. Finally, after undertaking any other development deemed appropriate, the RO must readjudicate the issue on appeal.  If the issue on appeal remains denied, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



